EXHIBIT 10.2 (+) Offer to David Wessing · Position – COO with special focus on product marketing & business strategies, ventures & partnerships (chemical & biological detection – lasers and biosentry) reporting to the CEO. · Cash Compensation – $256,000 salary, plus first year bonus potential of $100,000 subject to accomplishment of TBD objectives and goals. · Equity – Warrant/options for 1,000,000 shares of JMAR common stock with exercise price of $0.10 and vesting as follows: one third (333,333 shares) at the end of each year for three years. · Hire Date – NLT March 10th, 2008; meanwhile use best efforts to support JMAR business interests. · Relocation Expenses – moving expenses incl HHG; airfare expenses for up to 4 round trips between SAN & ABQ during family separation period Mar-Jun timeframe; 60 days temporary housing. · Benefits o Medical Insurance § HMO Plan – employee premium paid by JMAR, employee pays 40% of any additional family members premium § PPO Plan – employee pays 17% of the employee premium and 44% of any additional family members premium § Vision Indemnity – JMAR pays employee premium, employee pays for additional family members o Dental Insurance § DMO Plan – employee premium paid by JMAR, employee pays 40% of any additional family members premium § PPO Plan – employee pays 34% of the employee premium and 46% of any additional family members premium o Life Insurance – Employer paid premium – paid out at 1x annual salary to a maximum of $300,000 o LTD § Core premium paid by employer – paid out at 50% of monthly earnings up to a maximum benefit of $3,000 § Buy-Up – paid by employee – paid out at 60% of monthly earnings up to a maximum benefit of $10,000 o STD – Employee paid premiums -paid out at 70% of weekly earnings up to $1,500 per week o 401(k) Employee Savings Plan – Employee can contribute up to 20% of salary with an annual maximum of $15,500 and $20,500 for employees over the age of 50.JMAR will make a contribution of 25% of employee’s contribution, not to exceed 25% of 3% of employee’s salary. o Holidays – 10 paid holidays o Vacations § You will accrue 3 weeks per year for the first 5 years of service and thereafter an additional day will accrue for each additional year of service up to a maximum of 5 weeks per year. § All Other Employees –accrue at 10 days per year for the first 5 years of service, 15 days per year after 5 years of service. o Sick – 48 hours per year, carried over from year to year up to a maximum of 96 hours o Leave of Absence for Death in Immediate Family – 3 days paid leave; may supplement with accrued leave o Jury Duty § Exempt Employees – will receive regular salary for any week of jury duty in which employee works any hours for JMAR § Non-exempt employees – are unpaid and may use accrued vacation leave o Unpaid Leave of Absence – JMAR offers short term leave, family or medical leave, pregnancy related leave, extended military leave, and military reserve training leave On Behalf Of: JMAR TECHNOLOGIES, INC. s/ C. Neil Beer C. Neil Beer, Ph.D. President & CEO ACCEPTED: s/ David G. Wessing David G.
